Citation Nr: 1021611	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-31 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter
INTRODUCTION

The Veteran served on active duty from August 1965 to 
September 1970 and from August 1973 to October 1990.  The 
Veteran had combat service in Vietnam and was awarded the 
Bronze Star and Air Medals.   

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision which 
denied the Veteran's claim for service connection for 
peripheral neuropathy.  

In November 2008, the Veteran testified at a hearing at the 
RO before the undersigned Acting Veterans Law Judge (AVLJ).  
A transcript of that hearing has been reviewed and associated 
with the claims file.  This claim was previously before the 
Board in May 2009 and was remanded for further development.  

The issue of entitlement to service connection for diabetes 
type II has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board regrets remanding this an additional time; however, 
such is necessary to ensure due process.

In a February 2010 written statement the Veteran raised a 
claim for service connection for type II diabetes mellitus as 
a result of herbicide exposure.  This claim has not been 
adjudicated by the RO.  The Board finds that the Veteran's 
claim for service connection for peripheral neuropathy, 
claimed as due to exposure to herbicides, is inextricably 
intertwined with the claim for service connection for 
diabetes.  In other words, if service connection is granted 
for diabetes, this will impact the peripheral neuropathy 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two or more issues are inextricably intertwined if one claim 
could have significant impact on the other).  Therefore, a 
decision on the peripheral neuropathy issue is deferred until 
the RO has adjudicated the Veteran's claim for entitlement to 
service connection for type II diabetes mellitus.  

Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the issue of 
entitlement to service connection 
for diabetes type II.

2.  After completion of the above 
and any additional notice or 
development deemed appropriate, 
readjudicate the Veteran's claim 
for peripheral neuropathy, in 
light of all the evidence of 
record, to include consideration 
of secondary service connection in 
the event that service connection 
for type II diabetes mellitus is 
granted.  If the benefit sought on 
appeal remains denied, furnish the 
Veteran and his representative 
with a supplemental statement of 
the case and afford them with an 
appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


